Title: To James Madison from Gilbert Davidson and John Davidson Jr., 13 April 1804 (Abstract)
From: Davidson, Gilbert,Davidson, John, Jr.
To: Madison, James


13 April 1804, Charleston. “The Memorial of Gilbert & John Davidson … Sheweth That your Memorialists being owners of the Ship Franklin mounting twenty Guns and manned by fifty men, of the Ship Fair American mounting eighteen Guns and manned by fifty men, & the Brig Unanimity mounting twelve Guns and manned by twenty three men, in the year 1799 caused the said Vessels to be loaded in London with British Goods intended for the Colony of Surinam, that they sailed from London on the 26th June of the said year bound to Charleston where they arrived … and where it being known that the said Colony was taken by the British, it was concluded on sending them to the river De la plata where they arrived in February 1800, That being ordered off from thence by the Governor without permission to land their Cargoes they sailed to Batavia where they arrived on the 26th May 1800;… That the Franklin and Fair American having disposed in Batavia of only a part of their Cargoes … and not being able to sell the remainder of their Cargoes concluded on sailing … for the Manillas, That On the 23d August 1800 the crews of both ships being then in perfect health & spirits, they weighed Anchor in Batavia roads,… but whilst standing out they discried several Ships standing into the roads, which afterwards proved to be a British Squadron consisting of the Dedalus H L Ball Esqr. commander, the Centurion Capt Regnier, The Brave Capt Alexander, & La Sybille, Capt Adams, that having every reason to suppose these Vessels whose Colours could not be distinguished were French from the Isle of France, The commanders of the Franklin and the Fair American endeavoured to regain the roads, but being pursued and fired at by the said squadron, said ships were taken possesion of by Commodore Ball by violence accompanied by many circumstances of outrage & oppression and compelled to Anchor under his Guns in Batavia roads.
“And your Memorialists further shew that after a detention of eleven weeks (during which time Mr John Davidson Sinr. the Brother of your Memorialists died in consequence of his anxiety of mind occasioned thereby and by the sickliness of the climate … The said ships Franklin & Fair American were by the said Commodore Ball on the 6th November suffered to depart,… That on the 8th Novr. both ships directed their course for the Manillas … & after five Months of unavailing exertion, during which both Ships encountered inumerable hardships & dangers, they were obliged to put back to the port of Cherebone in the Island of Java aforesaid where they arrived on or about the 3d. of April 1801. For the particular details of the Hostile & arbitrary conduct of Commodore Ball and his squadron and … the sufferings of the crews of the Franklin & Fair American … Your Memorialists beg leave to refer to the accompanying Documents [not found] consisting of Protests, Extracts from Log Books & Letters which contain a true and faithfull narrative of the … damages sustained,… all of which would have been avoided had the said ships been permitted to sail on the 23d August.… In consequence of the above mentioned misfortunes & disappointments, it became necessary to sell part of the Cargoes of both ships at Cherebon in order to defray the expence of repairs and other necessary disbursments and … some parts of both Cargoes were considerably damaged & … the Manilla Market … being much duller at the time of their arrival than it is in general at an earlier period of the year,… it required a space of nearly eight Months to dispose of the Cargoes brought, to purchase and load return Cargoes, and compleat those repairs.… Your Memorialists here remark that if the time actually lost while under the unjust & Wanton detention of Commodore Ball be added to the time that was afterwards unavoidably lost in consequence of such detention … it will be found to make a periode of nearly seventeen months which was utterly unforseen by & out of the calculation of the concerned in the said Vessels or their Cargoes, and that the whole of the said Ships company, having been shipped during a time of actual War, when seamen were paid very advanced wages, the enormous accumulation of which during a Voyage of three years, including the … amount of the provisions & other necessaries & repairs, and still farther increased by … the premiums of Insurance which on account of the War was unusually high, the whole will be found to form a sum considerably greater than the whole original Value of both Ships and their respective Cargoes.… Your Memorialists beg leave to refer to the annexed account, exhibiting the losses they have sustained by reason of the detention aforesaid in Batavia roads [and] farther represent that in consequence of the storms encountered by the Fair American in her first disastrous Voyage … she became afterward so leaky that after her leaving Manilla, it was found necessary … to bear away for Batavia the nearest port, at which place both Ships arrived 2d February 1802,… whereupon … the SuperCargo and Commander of the Ship Franklin judged it expedient immediately to return to Europe with that Ship. On unloading and examining the Fair American she was condemned and sold, together with the Cargo, for the benefit of the Underwriters. And your Memorialists conclude by soliciting the Secretary of State to transmit without delay to the American Minister Plenipotentiary in London the foregoing representation and claim against the British Government for an indem[n]ification and redress for all their damages & Losses … with a request to the said Minister Plenipoy. to use and exert his influence in obtaining the same either by a direct application to the said Government, or thro’ the Commission established by Treaty or in such other way or mode as shall … appear most advisable.”
